Case 2:20-cv-02479-SVW-GJS Document 13 Filed 05/15/20 Page 1 of 1 Page ID #:35




   1    CENTER FOR DISABILITY ACCESS
        Raymond Ballister Jr., Esq., SBN 111282
   2    Amanda Seabock, Esq., SBN 289900
   3    Russell Handy, Esq., SBN 195058
        Dennis Price, Esq., SBN 279082
   4    8033 Linda Vista Road, Suite 200
   5    San Diego, CA 92111
        (858) 375-7385; (888) 422-5191 fax
   6    amandas@potterhandy.com
        Attorneys for Plaintiff
   7
   8                         UNITED STATES DISTRICT COURT
   9                        CENTRAL DISTRICT OF CALIFORNIA

  10    ORLANDO GARCIA,                                    Case: 2:20-cv-02479-SVW-GJS
  11                Plaintiff,
           v.                                              Plaintiff’s Notice of Voluntary
  12
        ELLIOT MEGDAL, in individual and                   Dismissal With Prejudice
  13    representative capacity as trustee of
        The Megdal Family Trust dated July
  14    2, 1996; ALANA MEGDAL, in
        individual and representative                      Fed. R. Civ. P. 41(a)(1)(A)(i)
  15    capacity as trustee of The Megdal
        Family Trust dated July 2, 1996;
  16    L & M LIQUOR, INC., a California
        Corporation; and Does 1-10,
  17                Defendants.
  18         PLEASE TAKE NOTICE that Plaintiff Orlando Garcia, hereby
  19   voluntarily dismisses the above captioned action with prejudice pursuant to
  20   Federal Rule of Civil Procedure 41(a)(1)(A)(i).
  21            Defendants Elliot Megdal; Alana Megdal and L & M Liquor, Inc. has
  22   neither answered Plaintiff’s Complaint, nor filed a motion for summary
  23   judgment. Accordingly, this matter may be dismissed without an Order of the
  24   Court.
  25   Dated: May 15, 2020                     CENTER FOR DISABILITY ACCESS
  26
  27                                           By:     /s/ Amanda Lockhart Seabock
  28                                                   Amanda Lockhart Seabock
                                                       Attorneys for Plaintiff

                                                       1

                      Plaintiff’s Notice of Voluntary Dismissal With Prejudice Pursuant to
                                  Federal Rule of Civil Procedure 41(a)(1)(A)(i)
